Citation Nr: 0802017	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  94-32 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
March 1971 to May 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) in Washington, D.C.  The claim is presently under the 
jurisdiction of the Regional office in St. Louis, Missouri.  

The Board remanded this matter in April 2005 and September 
2006 so that additional development of the evidence could be 
conducted, as well as so certain due process concerns could 
be addressed.  


FINDING OF FACT

Radiculopathy of the left lower extremity has not been 
manifested by more than mild incomplete paralysis of the 
sciatic nerve.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
radiculopathy of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.124a, Diagnostic Code (Code) 
8520 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  

VA notified the veteran in April 2005 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  

VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how effective dates are assigned (see letter dated in April 
2006).  

While the veteran may not have received full notice prior to 
the initial decision, after notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

The present appeal involves the veteran's claim that the 
severity of his service-connected radiculopathy of the left 
lower extremity warrants a higher disability rating.  
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   

Factual Basis

As part of a January 2004 VA rating decision, service 
connection was granted for radiculopathy of the left lower 
extremity (secondary to the veteran's service-connected low 
back disability).  A separate 10 percent rating was assigned, 
effective from September 23, 2002) pursuant to Diagnostic 
Codes (Codes) 5293 and 8520.  The Board also notes, as shown 
as part of its September 2006 Board decision, that the RO may 
have mistaken the actual effective date of a regulation 
change that permitted a separate evaluation for objective 
neurologic abnormalities (here, the veteran's radiculopathy 
of the left lower extremity), which was, in fact, September 
26, 2003.  The Board parenthetically notes that despite this 
evaluation, and as comprehensively discussed by the Board in 
its April 2005 remand, the Board finds that the radiculopathy 
of the left lower extremity is more appropriately evaluated 
under Code 8520.  The Board has discretion to select a 
diagnostic code.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(Boards choice of diagnostic code should be upheld if 
supported by explanation and evidence).  Here, as will be 
explained in more detail below, as none of the symptomatology 
of the veteran's service-connected lumbar spine disorders 
include intervertebral disc syndrome (or, for that matter, 
incapacitating episodes), the application of either former 
Code 5293 (in effect before or after September 23, 2002) or 
current Code 5243 (effective from September 26, 2003), is not 
warranted.  

A March 2003 VA surgery consult report shows that examination 
of the extremities was without deformities.  Neurological 
testing was otherwise grossly intact.  A VA primary care 
clinic progress note, dated later in March 2003, notes that 
while the veteran complained of low back pain, no radiating 
pain was present.  

The report of a December 2003 VA spine examination shows that 
the veteran complained of some radiation of pain down his 
left leg into his left thigh.  Lumbar spine spondylosis with 
spondylolisthesis and chronic disk disease (noted to be 
presently service-connected) was diagnosed.  The Board notes 
at this juncture that service connection is currently in 
effect for spondylitis with spondylolisthesis; this matter is 
presently not before the Board on appeal.  

An April 2004 VA MRI (magnetic resonance imaging) report 
includes diagnoses of spondylolisthesis of L5 on S1, and no 
direct evidence of disc herniation or other acute process.

A June 2004 VA primary care clinic progress note shows that 
lumbar spine examination revealed no tenderness.  

Review of a VA examination conducted in October 2006 shows 
that the veteran complained of occasional numbness and 
tingling in his left lower extremity.  Examination showed 
muscle strength was 4/5 in all muscle groups.  Reflexes were 
described as brisk in the ankles.  The left thigh was about 
21 inches in circumference, as compared to the right thigh 
which was about 21 inches and one centimeter.  The examiner 
commented that it was not clear whether the one centimeter 
difference in the size of the veteran's thighs was 
physiological or not.  The veteran's sensations to light 
touch in the lower extremities were intact.  Decreased 
temperature sensation was noted.  Vibratory sense was also 
intact.  The veteran did complain of having to use his right 
foot for braking due to left foot numbness.  Straight leg 
raising testing on the left side caused left lower extremity 
pain.  The supplied diagnosis was degenerative joint disease 
of the lumbosacral spine with somewhat decreased sensation to 
cold temperature on the left lower leg below the knee and 
mildly decreased circumference of the left thigh compared to 
the right though, which could also be physiological.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 
4.3.  The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

As noted, the AMC in January 2004 assigned a 10 percent 
rating for radiculopathy of the left lower extremity.  In 
pertinent part, Code 8520 was utilized.  

Under 38 C.F.R. § 4.124a, Code 8520, a veteran is entitled to 
a 10 percent rating if his incomplete paralysis of the 
sciatic nerve is mild; and 20 percent if it is moderate.


Words such as "mild" and "moderate" are not defined in the 
Rating Schedule.  According to Webster's II New College 
Dictionary, (2001), 694, "mild" is defined as [n]ot very 
severe."  "Moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988), 871.  In any event, 
rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.

Analysis

The pertinent evidence of record, discussed above, fails to 
show that any form of sciatic nerve paralysis, neuralgia, or 
neuritis has ever been diagnosed.  As noted in the course of 
the October 2006 VA examination while some decreased 
sensation to cold temperature of the lower extremity was 
evident, and while the left thigh was one centimeter smaller 
in size than the right thigh, sensations were mostly intact.  
Accordingly, in the absence of signs, symptoms, or findings 
approximating moderate incomplete sciatic nerve paralysis, 
the veteran is not entitled to more than a 10 percent 
disability rating under Code 8520.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

A rating in excess of 10 percent for radiculopathy of the 
left lower extremity is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


